PER CURIAM.
We affirm appellant’s conviction for burglary and sexual battery, but reverse the sentences and remand for resentencing. The trial court stated three specific grounds for departure from the sentencing guidelines and several additional grounds appear in the body of the Order for Aggravation of Sentence. One of the stated grounds is invalid: “that the defendant perjured himself during his testimony.” The state has not shown beyond a reasonable doubt that the absence of this invalid reason would not have affected the departure sentence. Albritton v. State, 476 So.2d 158 (Fla.1985). We remand for reconsideration of the sentence without taking into account the purported perjury.
HERSEY, C.J., and HURLEY and DELL, JJ., concur.